UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: June 20, 2014 (date of earliest event report) Speedemissions, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 000-49688 ­33-0961488 (Commission File Number) (IRS Employer Identification No.) 1015 Tyrone Road, Suite 220, Tyrone, Georgia (Address of principal executive offices) (Zip Code) (770) 306-7667 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. On June 20, 2014, we completed the sale of certain operating assets comprising five (5) emission testing centers in the Houston, Texas market.The stores were sold to ZAK’s & HF Enterprises (“Zak’s”), LLC, a Texas based, limited liability corporation.After taking into consideration the sale of these five (5) emission testing centers, we now operate thirty-two (32) emission testing centers in Atlanta, GA, St. Louis, MO and Salt Lake City, UT metropolitan areas, plus four (4) mobile testing units in the Atlanta, GA area. In exchange for these operating assets, Zak’s paid us $140,000 in cash along with a twelve (12) month $60,000 note receivable.The shareholders of Zak’s were unrelated to us and our affiliates, and the purchase price was determined by arms-length negotiations. Item 9.01 Financial Statements and Exhibits. Exhibit No.
